1. The Radio Caracas TV Channel in Venezuela
The next item is the debate on five motions for resolutions on the case of 'Radio Caracas TV' in Venezuela.
author. - (ES) Mr President, ladies and gentlemen, in Venezuela we are witnessing the classic phenomenon of the gradual concentration of authoritarian power. The Venezuelan Government often speaks of itself as the promoter of a revolution and we should therefore be asking whether that revolution is leading in a democratic direction or not. Unfortunately it is not.
Things are increasingly moving in the opposite direction to freedoms, fundamental rights, pluralism and social harmony. There are other worrying phenomena that I could mention in the political, constitutional, legislative, social and also, recently, military spheres. These events are worrying for all democrats, for the Venezuelan people's friends in the world and also for the large Portuguese community that lives and works in Venezuela.
We know that the Venezuelans have paid a high price to win democracy over the last fifty years, and we want it to be maintained. We also know that political and social stability is valuable for democracy, freedom and peace.
Today we are focussing on the Radio Caracas Televisión case and on the threat that it represents to freedom of expression, a universal fundamental right. I shall not go into details, but it was his Excellency President Chávez who, on 28 December, announced the decision to close down the broadcasts of Radio Caracas, making extremely serious political accusations against it.
The competent authority did not issue the administrative act until three months later, on 28 March, and that act does not mention any of the serious accusations that the Venezuelan Embassy in Brussels has also communicated to us. None of these accusations have been brought before a court and the administrative act of the National Telecommunications Council (CONATEL) mentions other intentions involving the creation of a public service channel, in a process which, in our countries, we would consider illegal and arbitrary.
The mood has become more heated and we have seen people protesting against this decision in the streets. We also know from the polls that public opinion is against and we know that this is a political case, and, being a political one, it is therefore a bad case.
We are calling for the Rule of Law to be upheld and we are appealing for dialogue: dialogue and law. That is what is needed.
author. - (IT) Mr President, ladies and gentlemen, an international campaign is being conducted to delegitimise Venezuela, its freely elected President and all its democratic institutions. There is a direct relationship between today's debate and this international campaign; even the European Parliament is inappropriately debating an issue that is for the Venezuelan national government alone to decide. What is more, our debate focuses on an inappropriate sector, that of human rights violations, when in fact we all know that no human rights have been violated.
The reality is that this represents a political move; it is no accident that this agenda item was put forward by a group of MEPs and not by an official European Parliament delegation as some have tried to claim, to be precise, by a group of MEPs who went to Venezuela and met with members of the opposition only.
In reality, the non-renewal of the licence for Radio Caracas TV is a matter for the Venezuelan Government alone, and their decision respects the country's laws and constitution. Radio Caracas TV will be able to transmit via cable, satellite and the Internet, and therefore those who claim that the decision represents an act that is hostile to freedom of expression know this to be a lie. There are a great number of cases in Europe in which frequency licences are not renewed and yet this Parliament has never spoken of human rights violations and curbing freedom of expression.
The fact is that freedom of expression and pluralism of information and television broadcasts are guaranteed in Venezuela. In the particular case of Radio Caracas TV we are talking about a television station that played an active role in supporting the coup in 2002 and the oil blockade in 2002 and 2003. Any accusations of subversive activities should therefore be made to those who have encouraged the breakdown of Venezuela's democratic and constitutional regime through a terrorist campaign and by manipulating information, and certainly not to a democratically elected government actively demonstrating its social commitment.
author. - Mr President, RCTV is a privately-owned TV station, which has been operating in Venezuela for more than half a century. RCTV's history is, unfortunately, stigmatised mainly by its alleged controversial role in the April 2002 attempted coup in Venezuela. This is seen as the main reason behind the recent National Telecommunications Commission's decision, supported by a Supreme Tribunal decision, not to renew RCTV's broadcast licence.
Against this position, one has to set the upholding of the principle of freedom of the press and of media plurality. I admit the situation here is not black and white and the line separating one side of opinion from another is very fine, but only by a tiny margin we consider the freedom of the press prevails and any alleged ill-doing by the RCTV station must be properly substantiated in a court of law. Consequently, my group supports the resolution as it stands.
Mr President, ladies and gentlemen, the Group of the Greens/European Free Alliance believes that the non-renewal of the frequency licence for RCTV represents a politically inopportune precedent, insofar as such measures should be restricted to the specific cases laid down by law.
At the same time, we refuse to become involved in a campaign that is justified not only by events in Venezuela, but has arisen within a Member State of the European Union, that is to say in Spain, where this idea is actively used. In our opinion, dealing with such matters in an atmosphere of urgency, in a situation in which there is no opportunity for background work on freedom of expression, not only in Venezuela, I might add, but also in various other countries of the European Union, does not enable our Parliament to work on these issues in a credible manner.
We cannot divide ourselves into left and right on such subjects, we cannot take a vote in which one side of the Chamber goes one way and the other side goes another. We must send out a positive message that encourages dialogue and does not conjure up phantoms and devils. Although we will not support the resolution, we believe and we hope that approval will be given to a paragraph enabling our competent committees to work together on these issues to achieve a united position that may be of use to the debate in Venezuela.
It is not a question of interfering in national affairs, but words like 'legitimacy' and 'illegitimacy' are not to be bandied about at random. We are talking about a serious topic; we recognise that there is indeed a risk of restriction of freedom in Venezuela, but this does not justify a witch-hunt that is, moreover, unworthy of the European Union.
author. - (PL) Mr President, when we speak about freedom of speech and the fact that President Chavez decided not to renew the licence of one of the largest radio and television networks in Venezuela, we should consider in general terms what the limits of freedom are. We agree that freedom is not absolute, that it is restricted for the good of others, that it is limited by moral principles and that it may be restricted by legal principles. Freedom must serve a purpose. The freedom of the press is the very cornerstone of useful freedom.
That is why I am surprised that here, in this Chamber, there are those from the Left, as is often case, who are attempting to justify the fact that freedom can be limited simply because the freedom in question is that of political adversaries. Freedom for us, according to one of the previous speakers, is a good thing, but freedom for our adversaries is not. This kind of freedom is no freedom at all. This is something we have experienced and observed. We lived in a communist state where people said that freedom should exist, but only for us, and not for our adversaries, in keeping with the famous motto that 'there is no freedom for enemies of freedom'.
Communism fell and it seemed that we would have peace. Meanwhile, it turns out that Communism is like a hydra which springs back to life in various parts of the world and that there are those who defend it even here in this Chamber. They say that Mr Chavez is doing the right thing by silencing those he does not like, as it turns out that those people are also disliked by some of those present here.
Ladies and gentlemen, let us beware of the Left, the extreme Left, which is always prepared to defend all restrictions placed on human rights when it suits their purposes.
on behalf of the PPE-DE Group. - Mr President, dictatorships are not established overnight. They take form through a thousand small subversions of the democratic order - the targeting of opposition leaders, the subversion of the electoral commission, the vitiation of the judiciary, the dissolution of the national assembly and, not least, the silencing of independent media.
Hugo Chávez's Venezuela has something of the feel of Eastern Europe in the late 1940s. There are still elections, there are still opposition parties, there are still free newspapers, but the direction is unmistakable. True, President Chávez has not annulled the electoral process, but then there were elections every four years in the Comecon states throughout the Cold War. There are elections today in most of Mr Chávez's closest allies - Iran, Byelorussia, Zimbabwe - it is simply that opponents of the regime find it hard to contest those elections, and that is why we should be so alarmed by the harassment and expropriation of Mr Chávez's critics.
Venezuela is not Cuba, at least not yet, but the complacency exhibited by some in this House is at best naive, and at worst shameful. We are witnessing the slow asphyxiation of a once open and liberal polity. If we do nothing else, for heaven's sake, let us at least register our disapprobation!
on behalf of the PSE Group. - (ES) Mr President, I wish to speak in this House in defence of press freedom: here, in Venezuela and anywhere in the world.
The Socialist Group in the European Parliament has supported a motion for a resolution, basically presented by the Group of the Greens/European Free Alliance with certain amendments, and we are still supporting it in this House.
We are doing so because there are elections in Venezuela, as previous speakers have said. Mrs Frassoni and I were there representing the European Union during the last elections, and we witnessed a fair election process. There is press freedom in Venezuela.
It is true that it is not good for press freedom to be restricted and we must be concerned about anything of that nature, but we must also acknowledge that the Venezuelan Government is a democratic government and that there are judicial guarantees. Any intervention by us could therefore be interpreted as the European Union interfering in the internal affairs of a country that is in a rather delicate situation.
Venezuela is currently split in two and the last thing we should do is contribute to a confrontation amongst Venezuelans. The role of this Parliament and of the European Union must be to act in a friendly manner towards the Venezuelan authorities, society and political forces in order to prevent this conflict from becoming any worse.
on behalf of the ALDE Group. - Mr President, it is true that President Chávez's economic and social policies are posing a big challenge to powerful interests and there may well be, as Mr Catania maintains, a campaign to delegitimise his government. However, we are not here to discuss the rights and wrongs of his socio-economic policies or indeed the internal politics of Venezuela. This motion for a resolution is an expression of worry about a suppression of pluralism and dissent, and that is our business. It is a shame if the elevation of President Chávez to an icon of anti-globalisation and anti-capitalism blinds some in this House to the drift towards an authoritarian and anti-democratic system. I find myself in rather rare agreement with Mr Hannan.
This has happened to the Mayor of my city, London, Mr Livingstone, who belongs to the Labour Party. A year ago he said: 'For many years people have demanded that social progress and democracy go hand in hand, and that is exactly what is now taking place in Venezuela. ... With Chávez the choice is not difficult at all. He is both carrying out a progressive programme and doing so through the mandate of the ballot box.'
It is true, as Mr Hannan has said, that there are still elections, but there is an undoubted drift towards autocracy and a suppression of opinions that do not fit with the regime. We had some amusement when six months ago Mr Livingstone went 5000 miles to try to see President Chávez but unfortunately got stranded in Cuba because the President could not find the time to see him. We had a laugh about that. However, it is quite serious when somebody who is democratically elected as the Mayor of, I would say, Europe's premier city, finds himself wishing to cosy up to someone who is not only populist but increasingly authoritarian. It is because there are breaches of human rights in Venezuela that we have this motion for a resolution.
on behalf of the Verts/ALE Group. - (ES) Mr President, we have said it before and we must say it again: freedom of expression is not just a fundamental right, but it is also the guarantee of democracy. We must therefore condemn, and combat, any attempt to restrict it or violate it, wherever it takes place.
This is precisely what is expressed in the joint resolution presented by the Group of the Greens/European Free Alliance, the Socialist Group in the European Parliament and the Confederal Group of the European United Left - Nordic Green Left, in which we call essentially for two things: firstly, for the Venezuelan State to guarantee the plurality of the media and non-concentration as a mechanism for promoting freedom of expression; and secondly, we call upon the Venezuelan media, both public and private, to treat information relating to electoral politics in an objective and impartial manner.
The resolution also takes note of the Venezuelan Government's statement that it will abide strictly by decisions taken by the judiciary, and we add that all of the parties should do exactly the same thing.
I sincerely believe that this is an extremely balanced resolution that is consistent with the principles of freedom of expression and plurality of the media. I can therefore only imagine that the Group of the European People's Party (Christian Democrats) and European Democrats, the Alliance of Liberals and Democrats for Europe and the Union for Europe of the Nations Group have presented their alternative proposal for reasons of Spanish domestic politics, not motivated by the fundamental issue that we are discussing but rather by the kind of political opportunism that we have seen on previous occasions in this House.
It ignores fundamental facts such as, for example, the fact that the non-renewal of the licence is only for VHF and not for broadcasts by cable, UHF, satellite or Internet.
It is not a question of deciding whether or not we are in favour of Hugo Chávez: that is not the issue. What we are talking about here is freedom of expression, but let us not indulge in demagoguery please.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, the present resolution represents a further attempt by the conservative groups to exploit the subject of human rights for their own ends. This is not about the freedom of the media; it is about condemning the Venezuelan Government, one that has repeatedly received an overwhelming majority of the popular vote in democratic elections and is serious about fighting poverty and exploitation in its country - in contrast, of course, to most European governments, who with their neoliberal agenda are making the gulf between the haves and the have-nots ever wider.
In fact, it is Europe where the tackling of the power of private media moguls and private media conglomerates, and the establishment of a genuinely democratic media culture, is long overdue. Instead of arrogantly interfering in Venezuelan media politics, therefore, it would be far more appropriate to follow the example of the democratic and social standard of the Bolivian revolution. Europe, too, has alternatives to neoliberalism.
- (PL) Mr President, the President of Venezuela, Mr Hugo Chavez, has said that he will not renew the licence of one of the largest private television stations, Radio Caracas TV, which has been broadcasting for 53 years.
This move is nothing less than an attack on democracy and freedom of speech, as well as an attempt to undermine the position of private broadcasting companies that are critical of the Venezuelan Government. This decision is unacceptable and goes against all international treaties which Venezuela has signed and which compel it to respect the plurality of the media, not to mention the fact that Articles 57 and 58 of the Venezuelan constitution guarantee the freedom of speech, communication and information. Events taking place in Venezuela are extremely worrying, as they are yet another example of the flagrant abuse of human and civil rights in countries which call themselves democracies, such as Cuba, China or Venezuela.
The death of Anna Politkovska, a Russian journalist who denounced the Kremlin's activities in Chechnya, recently shocked the world. The European Union should clearly and emphatically denounce attempts to silence journalists who have dared to criticise the government. We cannot remain indifferent to the infringement of democratic principles.
(EL) Mr President, the superficial interest of the political groups of the European People's Party (Christian Democrats) and European Democrats, the Liberals and the Union for Europe of the Nations, to project on the pretext of freedom of expression and through a joint resolution by the European Parliament the groundless, false allegations by the owners of the Radio Caracas TV radio and television station and the reactionary political forces in Venezuela which together played a leading part in the attempted coup in 2002, in the oil embargo in 2003, in the subversive action during the referendum on the dismissal of the president and in the constant, blatant infringements of the rules of freedom of information, is a barefaced and unacceptable action against both the government and the people of Venezuela.
Information is a social commodity. 82% of radio and television stations belong to private companies. The spectrum of radio and television frequencies in Venezuela is a social asset that belongs to the people of the country and the legal representative for its management is its government. The government of Venezuela fully applies national and international rules on freedom of information.
It takes a great deal of courage for someone to attack the government of Venezuela from this tribune when it is clear that the reasons for the attack lie elsewhere. They basically want to restore the status quo ante in Venezuela, they want the wealth-producing resources in this country and they want the exploitation of the people of Venezuela to continue and the European Parliament and the people of Venezuela themselves will not allow it.
(CS) President Hugo Chávez has prevented Radio Caracas Televisión from renewing its license. Tens of thousands of Venezuelan citizens have gone out on to the streets to defend free broadcasting and they are expecting the help of democratic Europe. They are aware that if they lose their broadcasting freedom, what awaits them is the 'Cuban way'. They are aware that they will soon be prisoners in their own country, just like the Cubans, without independent information, because they are losing the opportunity to decide their affairs through democratic means. Chávez is planning to silence the media and to crush the opposition, which is warning that nationalisation and autocracy are bringing to the country not development, but food rations for poor people on the one hand, and luxury and unlimited power for the communist oligarchy on the other. Venezuela, Cuba and Bolivia: this is a dangerous alliance of autocratic regimes spreading anti-democratic ideologies around Latin America and the Caribbean. Europe will not remain silent. We insist on Venezuela upholding its international obligations on human rights and on maintaining equal rights for independent media outlets.
Mr President, the Commission has been closely following the debate on the future of Radio Caracas TV, and our concern was raised at the outset by the statement made by the President of Venezuela and members of the Venezuelan Government to the effect that the frequency would not be renewed as of 27 May.
The Commission has raised this important issue with the Venezuelan authorities several times. We have always underlined each state's sovereign right to organise and regulate its own broadcasting policies, but we have also stressed the importance that the European Union attaches to freedom of expression as the cornerstone of democracy and the rule of law. In its contacts with the Venezuelan Government, the Commission has also underlined its support for all initiatives aimed at promoting dialogue and mutual understanding and stressed that licensing procedures for the broadcast media should be transparent and non-discriminatory.
The Commission received a letter in April from the head of television, Mr Granier, and members of Primero Justicia. It has also held meetings with the authorities and members of the Venezuelan Parliament and has listened carefully to the arguments and explanations offered by both sides.
I wish to assure Parliament that the Commission is keeping a close eye on developments through its delegation in Venezuela and by virtue of its close cooperation with the diplomatic representations of EU Member States in Caracas.
The debate is closed.
The vote will take place at the end of the debates.